                 \

                                                                _ _ FILED                         _ _ LODGED
                                                                -,=;==;::..;.R.:.=EC::.::E:..:.:IVE:.::.D--==~C:'..'.::OPY

     1
                                                                                NOV 2 O 2019
     2
     3                                                                CLERK US DISTRICT COURT
                                                                BY ~ , DISTRICT OF ARIZONA
                                                                         .         ·        · DEPUTY
     4
     5                     IN THE UNITED STATES DISTRICT COURT
     6                             FOR THE DISTRICT OF ARIZONA
F

     7
     8   United Stat~s of America,                      No. CR-18-00223-TUC-RCC(DTF)
     9                Plaintiff,                        VERDICT
    10   V.

    11   Scott Daniel Warren,
    12                Defendant.
    13
    14
                                                                                                         ,
    15         We the jury, find. the Defendant, Scott Daniel Warren, NOT                       Gi ui I T'-II
    16   of Harboring Illegal Alien Jose Arnaldo Sacaria-Goday as charged in the Indictment.

    17
    18
    19
    20
    21
    22
    23
    24
         Foreperson's Juror Number                                        Date
. 25

    26
    27
    28
